PER CURIAM.
We affirm the dismissal with prejudice of the complaint by the condominium association and the counterclaim by the unit owners because of mootness. The issue between the parties became moot when the counterclaimants ceased to be unit owners. See Sunshine Villa Apartments, Inc. v. Snyder, 335 So.2d 841 (Fla. 4th DCA 1976) (issue, whether cooperative board’s refusal of consent to Snyder’s occupancy of cooperative unit was unlawful, mooted by Snyder’s transfer of unit to another).
We affirm the trial court’s denial of attorney’s fees to appellants but, without intending to be argumentative, disagree with its reasons for so doing. Appellants were not entitled to such fees pursuant to section 718.303, Florida Statutes (1983), not because of mootness, but because they did not prevail in a practical sense, as in 51 Island Way Condominium Association, Inc. v. Williams, 458 So.2d 364 (Fla. 2d DCA 1984).
GLICKSTEIN, WALDEN and STONE, JJ., concur.